

	

		II

		109th CONGRESS

		1st Session

		S. 1884

		IN THE SENATE OF THE UNITED STATES

		

			October 18, 2005

			Mr. Crapo introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  modernize payments for ambulatory surgical centers under the medicare

		  program.

	

	

		1.Short titleThis Act may be cited as the

			 Ambulatory Surgical Center Medicare

			 Payment Modernization Act of 2005.

		2.Medicare payment

			 for ambulatory surgical center services

			(a)In

			 generalSection 1833(i) of the Social Security Act (42 U.S.C.

			 1395l(i)) is amended to read as follows:

				

					(i)(1)Payment shall be made

				under this part in the amount specified under paragraph (2) for facility

				services furnished to an individual in an ambulatory surgical center in

				connection with any outpatient surgical procedure covered under this part as a

				hospital outpatient department service, except for those procedures that the

				Secretary designates, in consultation with appropriate trade and professional

				organizations (including those having direct experience with ambulatory

				surgical centers) as posing a significant safety risk or requiring an overnight

				stay when performed in ambulatory surgical centers. Not less frequently than

				once every two years the Secretary shall review and, may, after public comment,

				make appropriate adjustments to this list of procedures excluded from coverage

				when performed in ambulatory surgical centers as the Secretary deems

				necessary.

						(2)(A)Subject to subparagraphs

				(B) and (C), the amount of payment to be made under this subsection for

				facility services furnished to an individual in an ambulatory surgical center

				in accordance with paragraph (1) shall be equal to 75 percent of the fee

				schedule amount determined under paragraph (3)(A) of subsection (t) for payment

				of the same service furnished in hospital outpatient departments, as adjusted

				under paragraphs (4)(A), (6), and (15) of such subsection, less a 20 percent

				beneficiary copayment.

							(B)For covered ambulatory surgical

				center services furnished on or after January 1, 2008, and before January 1,

				2012, for which the ambulatory surgical center payment amount payable under

				this subsection in 2007 (in this subsection referred to as the 2007 ASC

				payment amount) is less than 75 percent of the hospital OPD fee

				schedule amount under subsection (t) in 2007 for the same services, the amount

				of payment under this subsection shall be calculated as follows:

								(i)For services furnished during 2008,

				the amount shall be equal to the sum of—

									(I)80 percent of the 2007 ASC payment

				amount, as increased by the percentage increase in the consumer price index for

				all urban consumers (United States city average) as estimated by the Secretary

				for the 12-month period ending with December 31, 2006; and

									(II)20 percent of the payment amount

				under paragraph (2)(A) for 2008.

									(ii)For services furnished during 2009, the

				amount shall be equal to the sum of—

									(I)60 percent of the 2007 ASC payment amount

				as increased under clause (i)(I) and as further increased by the percentage

				increase in the consumer price index for all urban consumers (United States

				city average) as estimated by the Secretary for the 12-month period ending with

				December 31, 2007; and

									(II)40 percent of the payment amount

				under paragraph (2)(A) for 2009.

									(iii)For services furnished during 2010, the

				amount shall be equal to the sum of—

									(I)40 percent of the 2007 ASC payment

				amount as increased under clauses (i)(I) and (ii)(I) and as further increased

				by the percentage increase in the consumer price index for all urban consumers

				(United States city average) as estimated by the Secretary for the 12-month

				period ending with December 31, 2008; and

									(II)60 percent of the payment amount

				under paragraph (2)(A) for 2010.

									(iv)For services furnished during 2011, the

				amount shall be equal to the sum of—

									(I)20 percent of the 2007 ASC payment

				amount as increased under clauses (i)(I), (ii)(I), and (iii)(I) and as further

				increased by the percentage increase in the consumer price index for all urban

				consumers (United States city average) as estimated by the Secretary for the

				12-month period ending with December 31, 2009; and

									(II)80 percent of the payment amount

				under paragraph (2)(A) for 2011.

									(C)For covered ambulatory surgical center

				services for which the 2007 ASC payment amount is—

								(i)greater than 75 percent, but less than

				100 percent, of the hospital OPD fee schedule amount under subsection (t) in

				2007 for the same services, the amount of payment under this subsection shall

				be the greater of the 2007 ASC payment amount or—

									(I)for services furnished in 2008, the

				payment amount under subparagraph (B)(i);

									(II)for services furnished in 2009, the payment

				amount under subparagraph (B)(ii);

									(III)for services furnished in 2010, the payment

				amount under subparagraph (B)(iii);

									(IV)for services furnished in 2011, the payment

				amount under subparagraph (B)(iv); or

									(V)in 2012 and subsequent years, the payment

				amount under subparagraph (A),

									but in no

				case in excess of the then applicable hospital OPD fee schedule amount;

				or(ii)greater than the hospital OPD fee

				schedule amount under subsection (t) in 2007 for the same services, the amount

				of payment under this subsection—

									(I)for services furnished during 2008,

				is equal to the midpoint between the 2007 ASC payment amount and 100 percent of

				such 2007 hospital OPD fee schedule amount; or

									(II)for services furnished in a

				subsequent year is equal to the greater of the 2007 hospital OPD fee schedule

				amount or the payment amount specified under subclause (I) through (V) of

				clause (i) for the year involved, but in no case in excess of the then

				applicable hospital OPD fee schedule

				amount.

									.

			(b)Conforming

			 amendments

				(1)Section

			 1832(a)(2)(F)(i) of such Act (42 U.S.C. 1395k(a)(2)(F)(i)) is amended—

					(A)by striking

			 section 1833(i)(1)(A) and inserting section

			 1833(i)(1);

					(B)by striking

			 the standard overhead amount as determined under section

			 1833(i)(2)(A) and inserting the amount determined under section

			 1833(i)(2); and

					(C)by striking all

			 that follows as full payment for such services and inserting

			 , or.

					(2)Section

			 1833(a)(1)(G) of such Act (42 U.S.C. 1395l(a)(1)(G)) is amended—

					(A)by striking

			 subsection (i)(1)(A) and inserting subsection

			 (i)(1);

					(B)by striking

			 for services furnished beginning and all that follows through

			 subsection (i)(2)(D); and

					(C)by striking

			 such revised payment system and inserting under

			 subsection (i)(2).

					(3)Section 1833(a)(4)

			 of such Act (42 U.S.C. 1395l(a)(4)) is amended—

					(A)by striking

			 section 1833(i)(1)(A) and inserting subsection

			 (i)(1); and

					(B)by striking

			 paragraph (2) or (3) of subsection (i) and inserting

			 subsection (i)(1).

					(c)Effective

			 dateThe amendments made by this section shall apply to

			 ambulatory surgical center services furnished on or after January 1,

			 2008.

			

